DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 2, 2022 was received. Claims 1-6 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 1, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bricko et al. (US 7,140,555) in view of Gershtein et al. (US 2009/0133515) and Mayfield et al. (US 2004/0057795) on claims 1-6 are withdrawn because Applicant substantially amended independent claim 1 to more specifically claim the navigation system used. The amendments are supported for example by paragraph 55 of the published Application. 

REASONS FOR ALLOWANCE
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a self-controlled marking robot having a navigation system comprised of a GNSS antenna mast and an IMU, including two individually operated driven wheels with a joint rotational axis and two non-driven wheels independently rotatable about respective axes, a system for marking predefined areas of the base including an effect unit provided outside the driven wheels, where the robot using the GNSS position determination to perform a number of predefined markings of the base according to predefined marking patterns which are followed by the robot, and where the IMU and GNSS communicate to perform an IMU-GNSS stabilizing function which corrects for tilt or roll movements of the robot on uneven bases in real time by adjusting movement direction and speed of the driven wheels.
The closest prior art, Bricko et al., Gershtein et al. and Mayfield et al., disclose similar marking robots that have similar wheel configurations and are drawn to creating markings based on predefined patterns, and furthermore have navigation systems to allow the robot to be self-controlled in order to perform the process, but none of the references teach or suggest specifically using a GNSS antenna and IMU together in order to perform this navigation and real-time correction of tilt or roll of the robot on uneven surfaces. Furthermore, no other prior art could be found before the effective filing date of the instant Application which uses these navigation items to perform real time control and correction by use of driven wheels on a marking robot or vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        6/6/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717